Exhibit 10

THIRTEENTH AMENDMENT

THIS THIRTEENTH AMENDMENT (this “Amendment”) dated as of April 21, 2020 to the
Credit Agreement referenced below is by and among ACADIA HEALTHCARE COMPANY,
INC., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested the Pro Rata Facilities Lenders make certain
modifications to the Credit Agreement, and the Required Pro Rata Facilities
Lenders have agreed to such modifications on the terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.

2.    Amendment to the Credit Agreement. The table in Section 8.11(a) is amended
and restated in its entirety to read as follows:

 

Fiscal Quarter Ending

  

Maximum Consolidated
Leverage Ratio

 

September 30, 2018

     6.00:1.0  

December 31, 2018

     6.00:1.0  

March 31, 2019

     6.25:1.0  

June 30, 2019

     6.25:1.0  

September 30, 2019

     6.25:1.0  

December 31, 2019

     6.00:1.0  

March 31, 2020

     5.75:1.0  

June 30, 2020

     6.50:1.0  

September 30, 2020

     6.50:1.0  



--------------------------------------------------------------------------------

December 31, 2020

     6.25:1.0  

March 31, 2021

     5.25:1.0  

June 30, 2021

     5.25:1.0  

September 30, 2021 and thereafter

     5.00:1.0  

3.    Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent:

4.1    Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment properly executed by a Responsible Officer of each Loan Party,
the Required Pro Rata Facilities Lenders and the Administrative Agent.

4.2    Fees. Receipt by the Administrative Agent of any fees required to be paid
to the Pro Rata Facilities Lenders in connection with this Amendment as set
forth on the Administrative Agent’s invoice signed by the Borrower on or prior
to the date hereof in connection with this Amendment.

4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
does not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

7.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment does not in any manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.

8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

9.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

 

2



--------------------------------------------------------------------------------

10.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Thirteenth Amendment to be duly executed and delivered as of the date first
above written.

 

BORROWER:    ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation   
By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Chief Financial Officer    GUARANTORS:    ABILENE HOLDING COMPANY,
LLC,       a Delaware limited liability company      

ABILENE LEGACY SUB, LLC,

a Delaware limited liability company

     

ACADIA CHATTANOOGA HOLDINGS, LLC,

a Tennessee limited liability company

     

ACADIA CRESTWYN HOLDINGS, LLC,

a Tennessee limited liability company

     

ACADIA JV HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIA LAPLACE HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIA MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

     

ACADIA MERGER SUB, LLC,

a Delaware limited liability company

     

ACADIA READING HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIANA ADDICTION CENTER, LLC,

a Delaware limited liability company

     

ADVANCED TREATMENT SYSTEMS, LLC,

a Virginia limited liability company

     

ASCENT ACQUISITION, LLC,

an Arkansas limited liability company

     

ASCENT ACQUISITION - CYPDC, LLC,

an Arkansas limited liability company

     

ASCENT ACQUISITION - PSC, LLC,

an Arkansas limited liability company

     

ASPEN EDUCATION GROUP, INC.,

a California corporation

     

ASPEN YOUTH, INC.,

a California corporation

     

ATS OF CECIL COUNTY, LLC,

a Virginia limited liability company

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

                       

ATS OF DELAWARE, LLC,

a Virginia limited liability company

     

ATS OF NORTH CAROLINA, LLC,

a Virginia limited liability company

     

AUSTIN BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

AUSTIN EATING DISORDERS PARTNERS, LLC,

a Missouri limited liability company

     

BATON ROUGE TREATMENT CENTER, LLC,

a Louisiana limited liability company

     

BAYSIDE MARIN, INC.,

a Delaware corporation

     

BCA OF DETROIT, LLC,

a Delaware limited liability company

     

BECKLEY TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

BELMONT BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

BGI OF BRANDYWINE, LLC,

a Virginia limited liability company

     

BOWLING GREEN INN OF SOUTH DAKOTA, INC.,

a Virginia corporation

     

CALIFORNIA TREATMENT SERVICES, LLC

a California limited liability company

     

CARTERSVILLE CENTER, LLC,

a Georgia limited liability company

     

CASCADE BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

     

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

CAPS OF VIRGINIA, LLC,

a Virginia limited liability company

     

CENTER FOR BEHAVIORAL HEALTH - HA, LLC,

a Pennsylvania limited liability company

     

CENTER FOR BEHAVIORAL HEALTH-ME, INC.,

a Maine corporation

     

CENTER FOR BEHAVIORAL HEALTH-PA, LLC,

a Pennsylvania limited liability company

     

CENTERPOINTE COMMUNITY BASED SERVICES, LLC,

an Indiana limited liability company

     

CHARLESTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

CLARKSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

CLEARBROOK TREATMENT CENTERS LAND LLC,

a Pennsylvania limited liability company

     

CLEARBROOK TREATMENT CENTERS, LLC,

a Pennsylvania limited liability company

                          

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company

     

CONWAY BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

CRC ED TREATMENT, LLC,

a Delaware limited liability company

     

CRC GROUP, LLC,

a Delaware limited liability company

     

CRC HEALTH, LLC,

a Delaware limited liability company

     

CRC HEALTH OREGON, LLC,

an Oregon limited liability company

     

CRC HEALTH TENNESSEE, LLC,

a Tennessee limited liability company

     

CRC RECOVERY, INC.,

a Delaware corporation

     

CRC WISCONSIN RD, LLC,

a Wisconsin limited liability company

     

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company

     

DELTA MEDICAL SERVICES, LLC,

a Tennessee limited liability company

     

DETROIT BEHAVIORAL INSTITUTE, LLC,

a Massachusetts limited liability company

     

DHG SERVICES, LLC,

a Delaware limited liability company

     

DISCOVERY HOUSE CC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE CU, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE MA, INC.,

a Massachusetts corporation

     

DISCOVERY HOUSE MONROEVILLE, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE OF CENTRAL MAINE, INC.,

a Maine corporation

     

DISCOVERY HOUSE TV, INC.,

a Utah corporation

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

DISCOVERY HOUSE UTAH, INC.,

a Utah corporation

     

DISCOVERY HOUSE WC INC.,

a Maine corporation

     

DISCOVERY HOUSE, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE-BC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE-BR, INC.,

a Maine corporation

     

DISCOVERY HOUSE-GROUP, LLC,

a Delaware limited liability company

     

DISCOVERY HOUSE-HZ, LLC,

a Pennsylvania limited liability company

  

                     

  

DISCOVERY HOUSE-LT, INC.,

a Utah corporation

     

DISCOVERY HOUSE-NC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE-UC, INC.,

a Utah corporation

     

DMC - MEMPHIS, LLC,

a Tennessee limited liability company

     

DUFFY’S NAPA VALLEY REHAB, LLC,

a Delaware limited liability company

     

EAST INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

     

EVANSVILLE TREATMENT CENTER, LLC,

an Indiana limited liability company

     

FĒNX HEALTHCARE, LLC,

a Delaware limited liability company

     

FOUR CIRCLES RECOVERY CENTER, LLC,

a Delaware limited liability company

     

GALAX TREATMENT CENTER, LLC,

a Virginia limited liability company

     

GENERATIONS BH, LLC,

an Ohio limited liability company

     

GIFFORD STREET WELLNESS CENTER, LLC,

a Delaware limited liability company

     

GREENBRIER ACQUISITION, LLC,

a Delaware limited liability company

     

GREENBRIER HOLDINGS, L.L.C.,

a Louisiana limited liability company

     

By:       /s/  David Duckworth

     

Name:  David Duckworth

      Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

GREENBRIER HOSPITAL, L.L.C.,

a Louisiana limited liability company

     

GREENBRIER REALTY, L.L.C.,

a Louisiana limited liability company

     

GREENLEAF CENTER, LLC,

a Delaware limited liability company

     

HABILITATION CENTER, LLC,

an Arkansas limited liability company

                          

HABIT OPCO, LLC,

a Delaware limited liability company

     

HERMITAGE BEHAVIORAL, LLC,

a Delaware limited liability company

     

HCP POLARIS INVESTMENT, LLC,

a Delaware limited liability company

     

HENRYVILLE INN, LLC,

a Pennsylvania limited liability company

     

HMIH CEDAR CREST, LLC,

a Delaware limited liability company

     

HUNTINGTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

INDIANAPOLIS TREATMENT CENTER, LLC,

an Indiana limited liability company

     

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation

     

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

     

MCCALLUM GROUP, LLC,

a Missouri limited liability company

     

MCCALLUM PROPERTIES, LLC,

a Missouri limited liability company

     

MILLCREEK SCHOOL OF ARKANSAS, LLC,

an Arkansas limited liability company

     

MILLCREEK SCHOOLS, LLC,

a Mississippi limited liability company

     

MILWAUKEE HEALTH SERVICES SYSTEM, LLC

a California limited liability company

     

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

     

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

PARKERSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

PARK ROYAL FEE OWNER, LLC,

a Delaware limited liability company

     

PHC MEADOWWOOD, LLC,

a Delaware limited liability company

     

PHC OF MICHIGAN, LLC,

a Massachusetts limited liability company

     

PHC OF NEVADA, INC.,

a Massachusetts corporation

     

PHC OF UTAH, INC.,

a Massachusetts corporation

                      

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company

     

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company

     

POCONO MOUNTAIN RECOVERY CENTER LAND LLC,

a Pennsylvania limited liability company

     

POCONO MOUNTAIN RECOVERY CENTER, LLC,

a Pennsylvania limited liability company

     

POLARIS HOSPITAL HOLDINGS, LLC,

a Nevada limited liability company

     

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

     

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation

     

R.I.S.A.T., LLC,

a Rhode Island limited liability company

     

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

     

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

     

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company

     

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company

     

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation

     

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company

     

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

ROCK CREST DRIVE, LLC,

a Pennsylvania limited liability company

     

ROCK CREST LLC LIMITED LIABILITY COMPANY,

a Pennsylvania limited liability company

     

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company

     

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company

     

RTC RESOURCE ACQUISITION CORPORATION,

an Indiana corporation

     

SAN DIEGO HEALTH ALLIANCE,

a California corporation

     

SAN DIEGO TREATMENT SERVICES, LLC

a California limited liability company

     

SERENITY KNOLLS,

a California corporation

     

SEVEN HILLS HOSPITAL, LLC,

a Delaware limited liability company

     

SHAKER CLINIC, LLC,

an Ohio limited liability company

     

SHELTERED LIVING INCORPORATED,

a Texas corporation

     

SIERRA TUCSON, LLC,

a Delaware limited liability company

     

SKYWAY HOUSE, LLC,

a Delaware limited liability company

     

SOBER LIVING BY THE SEA, INC.,

a California corporation

     

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

     

SOUTHERN INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

                          

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

     

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,

a Pennsylvania limited liability company

     

STRUCTURE HOUSE, LLC,

a Delaware limited liability company

     

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

SUWS OF THE CAROLINAS, INC.,

a Delaware corporation

     

TEN LAKES CENTER, LLC,

an Ohio limited liability company

     

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

     

THE CAMP RECOVERY CENTER, LLC,

a California limited liability company

     

TK BEHAVIORAL, LLC,

a Delaware limited liability company

     

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

     

TRANSCULTURAL HEALTH DEVELOPMENT, INC.,

a California corporation

     

TREATMENT ASSOCIATES, INC.,

a California corporation

     

TRUSTPOINT HOSPITAL, LLC,

a Tennessee limited liability company

     

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

     

VERMILION HOSPITAL, LLC,

a Delaware limited liability company

                          

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

VIRGINIA TREATMENT CENTER, LLC,

a Virginia limited liability company

     

VISTA BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

     

VISTA BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

VITA NOVA, LLC,

a Rhode Island limited liability company

     

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company

      WCHS, INC., a California corporation      

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company

     

WELLPLACE, LLC,

a Massachusetts limited liability company

     

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company

     

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company

     

WICHITA TREATMENT CENTER INC.,

a Kansas corporation

     

WILLIAMSON TREATMENT CENTER, LLC

a West Virginia limited liability company

     

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company

     

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

     

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

     

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company

     

TEN BROECK TAMPA, LLC,

a Florida limited liability company

                          

THE REFUGE, A HEALING PLACE, LLC,

a Florida limited liability company

     

THE REFUGE – THE NEST, LLC,

a Florida limited liability company

     

THE PAVILION AT HEALTHPARK, LLC,

a Florida limited liability company

     

EL PASO BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

MISSION TREATMENT CENTERS, INC.,

a Nevada corporation

     

MISSION TREATMENT SERVICES, INC.,

a California corporation

      By:       /s/  David Duckworth       Name:  David Duckworth      
Title:    Vice President and Treasurer   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent      
By:       /s/  Linda Lov       Name:  Linda Lov       Title:    Assistant Vice
President    LENDERS:    BANK OF AMERICA, N.A.,       as a Lender, L/C Issuer
and Swing Line Lender       By:       /s/  H. Hope Walker       Name:  H. Hope
Walker       Title:    Senior Vice President       FIFTH THIRD BANK, NATIONAL
ASSOCIATION       By:       /s/  Ellie Robertson       Name:  Ellie Robertson   
   Title:    Officer       CITIBANK, N.A.       By:       /s/  Alvaro De Velasco
      Name:  Alvaro De Velasco       Title:    Vice President       REGIONS BANK
      By:       /s/  J. Michael Mauldin       Name:  J. Michael Mauldin      
Title:    SVP and MD       CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK      
By:       /s/  Jill Wong       Name:  Jill Wong       Title:    Director      
By:       /s/  Gordon Yip       Name:  Gordon Yip       Title:    Director      
MUFG UNION BANK, N.A.       By:       /s/  Kevin Wood       Name:  Kevin Wood   
   Title:    Director   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   UBS AG, STAMFORD BRANCH       By: /s/ Houssem Daly       Name: Houssem Daly
      Title: Associate Director       By: /s/ Darlene Arias       Name: Darlene
Arias       Title: Director       RAYMOND JAMES BANK, N.A.      
By:                                                Name:       Title:      
CADENCE BANK, N.A.       By: /s/ Will Donnelly       Name: Will Donnelly      
Title: Vice President       CAPITAL ONE, N.A.       By: /s/ Anthony B. Sendik   
   Name: Anthony B. Sendik       Title: Duly Authorized Signatory   
                        BANK OF MONTREAL       By: /s/ Eric Oppenheimer      
Name: Eric Oppenheimer       Title: Managing Director       PINNACLE BANK      
By: /s/ Allison H. Jones       Name: Allison H. Jones       Title: Senior Vice
President       CAPSTAR BANK       By: /s/ Marc D. Mattson       Name: Marc D.
Mattson       Title: Executive Vice President   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   DEUTSCHE BANK AG NEW YORK BRANCH       By: /s/ Philip Tancorra       Name:
Philip Tancorra       Title: Vice President       By: /s/ Yumi Okabe       Name:
Yumi Okabe       Title: Vice President       JEFFERIES FINANCE LLC       By: /s/
J.R. Young       Name: J.R. Young       Title: Managing Director       JFIN CLO
2014-II LTD.       JFIN CLO 2014 LTD.       JFIN CLO 2015 LTD.       BY: Apex
Credit Partners, as Portfolio Manager                                 By: /s/
Andrew Stern               Name: Andrew Stern               Title: Managing
Director       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION       By: /s/ Dawn Lee
Lum       Name: Dawn Lee Lum       Title: Executive Director       WELLS FARGO
BANK, N.A.       By: /s/ Jordan Harris       Name: Jordan Harris       Title:
Managing Director       FRANKLIN SYNERGY BANK       By: /s/ Scott H. McGuire   
   Name: Scott H. McGuire       Title: Senior Vice President       TRUIST BANK
      By: /s/ Katie Lundin       Name: Katie Lundin       Title: Director   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   HANCOCK WHITNEY BANK       By: /s/ Joshua N. Livingston       Name: Joshua N.
Livingston       Title: Duly Authorized Signatory                           
EATON VANCE       By:                                                Name:      
Title:       FIRST HORIZON BANK       By: /s/ Cathy Wind       Name: Cathy Wind
      Title: SVP      

AXA CHINA REGION LEVERAGED LOANS FUND

AXA GERMANY LEVERAGED LOANS FUND

AXA IRELAND LEVERAGED LOAN FUND

AXA UK LEVERAGED LOANS FUND

COLUMBUS DIVERSIFIED LEVERAGED LOANS FUND

COLUMBUS GLOBAL DEBT FUND

MATIGNON DERIVATIVES LOANSUNLIMITED COMPANY

MATIGNON LEVERAGED LOANS LTD

MATIGNON LOANS FUND

MATIGNON LOANS IARD FUND

XL INVESTMENTS LTD

 

By:    AXA INVESTMENT MANAGERS, INC.

      By:                                        Name:       Title:   